Citation Nr: 1700314	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  09-24 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for diabetes mellitus type II, with erectile dysfunction, and glaucoma (claimed as failing eyesight).



REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

P. Childers, Counsel




REMAND

The Veteran served on active duty from June 1964 to June 1966.  He also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In March and November of 2014, the Board remanded the case for due process reasons and for further development.  

As noted in the Board's November 2014 decision, the issue of service connection for a heart condition has been raised, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The Veteran asserts that he was in Vietnam during the Vietnam war, but his DD-214 does not bear this out, and the Veteran's active duty records have not been located, with the National Personnel Records Center (NPRC) responding that the Veteran's service records "EITHER DO NOT EXIST OR . . . ARE NOT LOCATED AT NPRC."  See, e.g., January 2016 response from NPRC.  In this regard, the Board notes that after his 1966 separation from active duty service, the Veteran served in the Massachusetts Army National Guard until June 1978 (including a confirmed period of active duty for training from July 30, 1967, to August 11, 1967); which raises the possibility that the Veteran's active duty records may be located with his National Guard records.  

In accordance with 38 C.F.R. § 3.159(c)(2), the Massachusetts Army National Guard should be contacted for a copy of all of the Veteran's medical records and personnel records, including all duty orders.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), aff'd 455 F.3d 1346 (Fed. Cir. 2006); Russo v. Brown, 9 Vet. App. 46, 51 (1996), regarding VA's heightened duty to assist where service records are missing.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Massachusetts Army National Guard-Office of the Adjutant General for a copy of all of the Veteran's medical and personnel records, including all duty orders and flight records.  

2.  After completion of the above, and any other necessary development, readjudicate the appeal.  If any benefit remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

